     Case 1:17-cv-00909-RSK ECF No. 19 filed 04/27/20 PageID.117 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION




ROBIN ACKER,

             Plaintiff,

v.                                               Case No. 1:17-cv-909
                                                 Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
__________________________________/

                                       JUDGMENT

             In accordance with the Opinion and Order entered this date:

             IT IS HEREBY ORDERED that plaintiff’s complaint is DISMISSED.



Dated: April 27, 2020                                    /s/ Ray Kent
                                                         United States Magistrate Judge
